DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Previously, this Office issued a Non-Final Rejection on 11/04/2020.
	This Final Rejections in response to the claim set and remarks filed by the Applicant on 01/29/2021. 
Claim(s) 4 is/are canceled. 
Claim(s) 1 – 3 and 5 – 13 is/are pending. Of the pending claims, claim(s) 6–13 is/are currently withdrawn because they encompass other invention(s) not elected by the Applicant on 09/01/2020.  
Therefore, claim(s) 1 – 3 and 5 is/are addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1–3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIRAMOTO JP 2013029164 (of record) (reference being made to the machine translation made of record on 11/04/2020) in view of MAEJIMA JP 2012219917 (of record) (reference being made to the machine translation made of record on 11/04/2020). 
As to claim 1, HIRAMOTO discloses a manufacturing method of a bearing cage that is to be formed by injecting melted resin from one resin injection gate (Figures 1–4, 50), which is provided at a peripheral edge part of a substantially circular ring-shaped cavity (40) formed in an injection mold (Figures 1–4), into the cavity, 
wherein the bearing cage (Figures 6–7) includes:
			a substantially circular ring-shaped base part (13; ¶49), 
a plurality of pillar parts (17) spaced with predetermined intervals in a circumferential direction and protruding axially from one axial end side surface of the base part (Figures 6–7; ¶49), the plurality of pillar parts including at least a first pillar part and a second pillar part (Figures 6–7), and 
pockets (11) whose number is equal to a number of the pillar parts formed by facing surfaces of a pair of the pillar parts adjacent to each other and one axial end side surface of the base part (¶49), 
wherein the resin injection gate is disposed at the first pillar part (see Figures 6–7’s illustration of 50 Figures 1–4’s 50) and 
[AltContent: textbox (Annotation of HIRAMOTO’s Figures’ 1 and 2)]wherein when the bearing cage is divided into first and second regions by an imaginary line connecting the resin injection gate and a weld line to be formed at a position radially facing the resin injection gate (see ¶31 and reproduction below) a resin reservoir (60 or 70 ) that can store therein the melted resin (¶26) is formed at one of the pockets (Figures 6 and 7) in only one of the regions (Figures 1 and 2),
[AltContent: arrow][AltContent: arrow][AltContent: textbox (a resin reservoir that can store therein the melted resin is formed at the pillar part in only one of the regions)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    555
    822
    media_image1.png
    Greyscale



wherein a circumferential distance between the resin reservoir and the weld line is smaller than a circumferential distance between the resin reservoir and the resin injection gate (see Figures 1 and 2’s illustration of the locations of 60 and 70 relative to 50 compared with “w” relative to 50).  
HIRAMOTO is deficient in the following respects:
 HIRAMOTO discloses that the locations of the resin reservoirs are “not particularly limited” (see ¶26), HIRAMOTO’s Figures 6 and 7 illustrate HIRAMOTO fails to disclose a resin reservoir formed at the first pillar part.  
While HIRAMOTO’s discloses that the resin reservoirs (80, 70, 60) have communicating parts with cross-sectional areas (see discussions of diameters in ¶30) and appears to illustrate that the cross-sectional area of the communicating parts is smaller than the resin injection gate, HIRAMOTO fails to dislcose wherein a cross-sectional area of a communicating part of the resin reservoir, which is configured to communicate with the pillar part, is equal to or less than a quarter of a cross-sectional area of the resin injection gate.
With respect to HIRAMOTO’s first deficiency, MAEJIMA teaches placing a resin reservoir (see Figures 3 and 4’s 60A/B) at a first pillar part (20; ¶17 and ¶23).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MAEJIMA with HIRAMOTO’s disclosure and arrive at a resin reservoir formed at the pillar part for the benefit of generating a flow of resin resulting in reinforcing fibers which are oriented perpendicularly to the weld line (as taught by MAEJIMA at ¶18) and increased bonding strength (as taught by MAEJIMA at ¶11). 
 With respect to HIRAMOTO’s second deficiency, HIRAMOTO teaches manipulating the flow of resin within the a substantially circular ring-shaped cavity (40) of the bearing ring to ensure that the cavity is completely filled with resin first before a first resin reservoir (80) is filled with the resin, then a second resin reservoir (60) is filled with the resin, and finally a third resin reservoir (70; see ¶31) resin reservoir is filled with the resin. HIRAMOTO teaches achieving this flow arrangement ensuring that the resin reservoirs' cross sections are less than the HIARAMOTO's Figures above illustrate that these cross-sections are smaller than the cross section of the resin injection gate. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to optimize the cross-sectional area of the communicating part and, when optimizing, one of ordinary skill in the art would thereby arrive the claimed range of wherein a cross-sectional area of the a communicating part of a resin reservoir is equal to or less than a quarter of a cross-sectional area of the resin injection gate as a result of the routine optimization of the flow of resin through the cavity (as taught by HIRAMOTO’s ¶29–31). (See MPEP 2144.05 (II)). 
As to claim 2, HIRAMOTO and MAEJIMA make obvious the manufacturing method of a bearing cage according to claim 1.
HIRAMOTO further discloses wherein the plurality of pillar parts provided is odd in number (odd number of 17’s illustrated in Figure 7). 
However, HIRAMOTO fails to disclose the resin reservoir is provided at a first pillar part in the circumferential direction from a position at which the weld line is formed. 

 MAEJIMA teaches a resin reservoir is provided at a pillar part (see Figures 3 and 4’s 60A/B, 20; ¶17 and ¶23). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MAEJIMA with the disclosure of HIRAMOTO and arrive at least a resin reservoir disposed at the pillar part which is located next to where the weld is created for the benefit of generating a flow of resin resulting in reinforcing fibers oriented perpendicularly to the weld line (as taught by MAEJIMA at ¶18) and resulting increased bonding strength (as taught by MAEJIMA at ¶11). 
As demonstrated in the rejection of claim 1 above, it would have been obvious to one of ordinary skill in the art as of the effective filing date to optimize the cross-sectional area of the resin reservoir's communicating part. One of ordinary skill in the art would thereby arrive at wherein  the resin reservoir and a communicating part that is equal to or less than quarter of a cross-sectional area of the resin injection gate being located at second pillar part adjacent, in the circumferential, the weld line as a result of the routine optimization of the flow of resin through the cavity (as taught by HIRAMOTO’s ¶29–31). (See MPEP 2144.05 (II)). 
As to claim 3, HIRAMOTO and MAEJIMA make obvious the manufacturing method of a bearing cage according to claim 1.
HIRAMOTO fails to disclose wherein the plurality pillar parts is even in number, and wherein the resin injection gate is arranged at a position offset from a circumferentially central portion of the pillar part. 
HIRAMOTO discloses an odd number of pillar parts (Figures 6 and 7) but an even number. 

 Furthermore, HIRAMOTO does not explicitly teach that the resin injection gate is arranged at a position offset from a circumferentially central portion of the pillar part. However, shifting the position of HIRAMOTO’s resin injection gate to be arranged at a position offset from a circumferentially central portion of the pillar part would not have modified the operation of the injection device.
It would have been obvious to one having ordinary skill in the art as of the effective filing date to rearrange and so offset the location of the resin injection gate to arrive at the resin injection gate is arranged at a position deviating from a circumferentially central portion of the pillar part, as an obvious matter of design choice since this mere rearrangement of would not have modified operation of the injection molding machine. (See MPEP 2144.04(VI)(C)). 
As to claim 5, HIRAMOTO and MAEJIMA make obvious the manufacturing method of a bearing cage according to claim 1.
HIRAMOTO further discloses wherein the resin reservoir is provided at a pocket adjacent to the weld line in the circumferential direction (see locations of 60 and 70 in Figure 6).
HIRAMOTO fails to disclose wherein the second pillar part, communicating with the resin reservoir, is provided adjacent the weld line in the circumferential direction. 

Again, MAEJIMA teaches a resin reservoir is provided at a pillar part (see Figures 3 and 4’s 60A/B, 20; ¶17 and ¶23). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MAEJIMA with the disclosure of HIRAMOTO and arrive at least a resin reservoir disposed at the pillar part which is located next to where the weld is created for the benefit of generating a flow of resin resulting in reinforcing fibers oriented perpendicularly to the weld line (as taught by MAEJIMA at ¶18) and resulting increased bonding strength (as taught by MAEJIMA at ¶11). 
As demonstrated in the rejection of claim 1 above, it would have been obvious to one of ordinary skill in the art as of the effective filing date to optimize the cross-sectional area of the resin reservoir's communicating part. One of ordinary skill in the art would arrive at wherein  the resin reservoir and a communicating part that is equal to or less than quarter of a cross-sectional area of the resin injection gate being located at second pillar part adjacent, in the circumferential, the weld line as a result of the routine optimization of the flow of resin through the cavity (as taught by HIRAMOTO’s ¶29–31). (See MPEP 2144.05 (II)). 

Response to Arguments
Claim Objections 
The Office Action, mailed 11/04/2020, objected to claim(s) 1–5 because of various informalities.
The Examiner would like to thank the Applicant for amending the claim(s) to provide greater consistency.  The objection(s) referenced above is/are withdrawn. 

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 1–5 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the claims at issue, those filed on 01/29/2021, claim(s) 4 is/are canceled.  The relevant rejection(s) of canceled claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 11/04/2020, is/are moot and withdrawn. 
The Examiner would like to thank the Applicant for amending the claim(s) at issue.  Unless repeated above, the rejection(s) made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 11/04/2020, is/are moot and withdrawn.  

Claim Rejections - 35 USC § 103

In the claims at issue, those filed on 01/29/2021, claim(s) 4 is/are canceled.  The previous rejection(s) of canceled claims under 35 U.S.C. 103 in the Non-Final Rejection, mailed 11/04/2020, is/are moot and withdrawn. 
Applicant’s arguments, bottom of page 8–12, filed 01/29/2021, have been fully considered. However, these arguments are not persuasive for the reasons set out below:
With respect to the Applicant's first argument on the bottom of page 8, the Examiner wishes to clarify that the two references make obvious making the cross-sectional area of the communicating part(s) smaller to control the flow of resin and fibre orientation of communicating parts in the reservoir. 
With respect to the Applicant's second argument at the end of page 10, HIRAMOTO teaches to one of ordinary skill in the art that the resin flow and fiber orientation can be controlled and the resin injected bearing cage's is strength can be structurally improved by 
	With respect to the Applicant's first bulleted argument on page 11, this argument is acknowledge. The Examiner understands this argument to advance that arriving at the limitation at issue, must be the desire/intention/purpose the result-effective variable taught. The Examiner respectfully disagrees. It is enough that the teachings make obvious a particular structure which reads on the claimed limitation. 
With respect to the Applicant's second bulleted argument on page 11, this argument is acknowledge. The portions of the Applicant's specification reference on page 12 are acknowledged. This is not persuasive because they to do not establish criticality of the claimed ratio to the benefit improving the strength of the fabricated part by changing the orientation of the fibers at the weld line. As discussed in the relevant portion of HIRAMOTO cited above, it is diameters of the circular ring shaped cavity and the resin reservoir's cross-sectional area which control the flow of resin and orientation of fibers throughout the injected article. Take for instance a situation where a diameter of the cross-sectional area of a resin reservoir's 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 5428839 (of record) corresponding to JP 2010266064 (made of record and English translation attached) teaches the following which relevant to HIRAMOTO’s second deficiency: 

    PNG
    media_image2.png
    295
    442
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    389
    450
    media_image3.png
    Greyscale

[0023] Further, in order to allow the melt to flow into the second resin pool 140 after flowing into the first resin pool 130, the opening area of the opening 140a of the second resin pool 140 is changed to the opening of the first resin pool 130. It may be smaller than the opening area of 130a. Specifically, the opening area of the opening 140a of the second resin reservoir 140 is preferably 30 to 80% of the opening area of the opening 130a of the first resin reservoir 130.
[0024]Further, in order to ensure the movement of the melt by the second resin pool 140, the opening area of the second opening 140a is the portion facing the opening 140a (shown by the virtual line A in FIG. 2). It is preferably narrower than the cavity cross-sectional area. Specifically, it is preferably 0.1 to 60% of the cavity cross-sectional area, and more preferably 0.1 to 40%.
[0025] When the volume and opening area of the first resin pool 130 and the second resin pool 140 deviate from the lower and upper limits thereof, the effect of disturbing the flow state of the melt is reduced.
(reproduction of Figures 1 and 2 and [0023–25] of JP 201026606 ). (bold added)
JP 2012087890 (of record) (English translation attached) teaches:

    PNG
    media_image4.png
    317
    821
    media_image4.png
    Greyscale

[0025] Further, the cross-sectional area (Da) of the opening 130a is preferably 0.5% or more and 40% or less of the cross-sectional area (D) of the weld portion. If the cross-sectional area (Da) is less than the lower limit, the inflow of the melt into the resin reservoir 130 may be excessively restricted and a sufficient strength improving effect may not be obtained. On the other hand, if the cross-sectional area (Va) exceeds the upper limit, the melt flows into the resin reservoir 
(reproduction of JP 2012087890’s Figures 3 and 4 and [0025] of attached). (bold added).
Shimazu PG Publication No. US 20040251634 (of record)– Figure 5’s 6/7, [0054 and 64]. Please see discussion in 15557617’s Final Rejection mailed on 09/25/2019 for an alternative rational to arrive at wherein a cross-sectional area of a communicating part of the resin reservoir, which is configured to communicate with the pillar part, equal to or less than a quarter of a cross-sectional area of the resin injection gate. The relevant portion is reproduced below:
Shimazu teaches that, as illustrated in Fig. 5, a resin reservoir 6 is formed on the inner peripheral surface of the seal ring 1 between the abutment 2a and the gate mark 5a in the injection molding. The resin reservoir 6 is formed through a resin reservoir inlet portion 7 (i.e. the communication portion 62 or 72) provided to adjust the amount of resin flowing into the resin reservoir 6 ([0054]). Shimazu further teaches that, the inlet portion 7 of the resin reservoir is so configured that the resistance to the flow of resin into the resin reservoir 6 is higher than the resistance to the flow of the resin into the sealing portion in an injection molding operation ([0064], Lines 1-5). Stated another way, the cross-sectional area of the communication portion of the resin reservoir has to be smaller than a cross-sectional area of the resin injection gate to maintain the required higher flow resistance of resin into the resin reservoir. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HIRAMOTO and Kuramoto’486 to incorporate the teachings of Shimazu to have the cross-sectional area of the communication portion of the resin reservoir to be smaller than a cross-sectional area of the resin injection gate. By doing so, it would be possible to balance the flow of resin inside the cavity, as recognized by Shimazu ([0064]).      
As explained in MPEP § 2144.05, the normal desire of engineers to improve upon what is already generally known provides the motivation to determine where in a disclosed set of sizes range is the optimum combination of dimensions for the cross-sectional area of the communication portion of the resin reservoir comparing with the cross-sectional area of the resin injection gate, for example making the cross-sectional area of the communication portion of the resin reservoir be equal or smaller than ¼ of a cross-sectional area of the resin injection gate. In other words, when there is a design need or market pressure to solve the problem of size specifically on the cross-sectional area of the communication portion of the resin reservoir and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation of the tire but of ordinary skill and common sense. By doing so it will obviously make a bearing holder more economic.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743